As filed with the Securities and Exchange Commission on March 30, 2010 Registration No. 333-70766 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 The Brink’s Company (Exact name of registrant as specified in its charter) Virginia 54-1317776 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1801 Bayberry Court P.O. Box 18100 Richmond, Virginia 23226-8100 (Address, including zip code, of Principal Executive Offices) The Brink’s Company 401(k) Plan (Full title of the plan) McAlister C. Marshall, II, Esq. Vice President and General Counsel The Brink’s Company 1801 Bayberry Court P.O. Box 18100 Richmond, Virginia 23226-8100 (804) 289-9600 (Name, address, including zip code, and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company o DEREGISTRATION OF SECURITIES The Brink’s Company (the “Company”) registered 249,179 additional shares of its common stock, par value $1.00 per share (“Common Stock”), for issuance under The Brink’s Company 401(k) Plan (the “401(k) Plan”) pursuant to a Registration Statement on Form S-8 (Registration No. 333-70766) filed with the Securities and Exchange Commission on October 2, 2001 (the “Registration Statement”). The 401(k) Plan has been amended to provide that employee salary deferral contributions may no longer be invested in the Company’s securities.The Company is filing this Post-Effective Amendment to the Registration Statement to remove from registration all plan interests and all remaining unissued shares of Common Stock registered for issuance under the 401(k) Plan pursuant to the Registration Statement. Accordingly, the Company hereby withdraws from registration under the Registration Statement all plan interests and any remaining unissued shares of Common Stock that have not been and will not be sold under the 401(k) Plan. Item 8.
